Case 1:20-cv-24695-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 1 of 8




                                       US DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                Case No. ________________________


 PAULA HOLTHAM,

         Plaintiff,
 v.

 ANGELA PICKETT as PERSONAL
 REPRESENTATIVE of the ESTATE of
 MICAJAH PICKETT, and ANGELA
 PICKETT, in her individual capacity,

         Defendants.
                                                /

                                             COMPLAINT
                                    (Violation of FLSA and FMWA)

         COMES        NOW,       Plaintiff,    PAULA       HOLTHAM          (“HOLTHAM”)          and      sues

 Defendants, ANGELA PICKETT as PERSONAL REPRESENTATIVE of the ESTATE OF

 MICAJAH PICKETT (“PICKETT ESTATE”), and ANGELA PICKETT (“PICKETT”),

 individually, for violation of the Fair Labor Standards Act, 29 USC § 201, et seq.,

 and the Florida Minimum Wage Act (“FMWA”), Fla. Stat. § 448.110, and states as

 follows:

                                              JURISDICTION & VENUE

         1.      This is an action to recover overtime wage compensation under the

 FLSA and FMWA.

         2.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §

 216(b) and 28 U.S.C. §§ 1331 and 1367.

                                                       1
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 1:20-cv-24695-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 2 of 8




         3.         HOLTHAM sui juris and is a resident of this Court’s jurisdiction.

         4.         PICKETT ESTATE is within this Court’s jurisdiction.

         5.         PICKETT is an individual who, upon information and belief, resides in

 this District.

         6.         All actions relevant to this action occurred in this District.

                                        FACTUAL ALLEGATIONS

 Coverage:

         7.       At all times material hereto, PICKETT oversaw the scheduling of

 HOLTHAM, had operational control over the work performed by HOLTHAM and,

 and ensured her wages were paid.

         8.       At all times pertinent to this Complaint, HOLTHAM provided home

 health care and medical care to MICAJAH PICKETT, deceased, and his wife,

 ANGELA PICKETT.

         9.       Defendants are subject to the jurisdiction of the United States District

 Court because it engaged in substantial and not isolated activity within this

 judicial District.

         10.      At all times material hereto, Defendants employed HOLTHAM within

 the meaning of the FLSA and FMWA to provide medical services to MICAJAH

 PICKETT and ANGELA PICKETT.

         11.      At all times material hereto, MICAJAH PICKETT and ANGELA PICKETT

 were the “employers” within the meaning of the FLSA.




                                                       2
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 1:20-cv-24695-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 3 of 8




         12.     At all times material hereto, PICKETT was the “employer” of HOLTHAM

 within the meaning of the FLSA, 29 USC § 216(b), and she is jointly and severally

 liable under the FLSA for unpaid Florida minimum and overtime wages owed to

 HOLTHAM.

         13.     At all relevant times, Defendants knowingly and willfully failed to pay

 HOLTHAM her lawfully earned wages in conformance with the FLSA and FMWA.

         14.     MICAJAH PICKETT is now deceased and, upon information and

 belief, PICKETT is his surviving spouse and personal representative of his Estate.

 Non-Exempt Work:

         15.     At all relevant times HOLTHAM worked as skilled home health aide for

 Defendants and is not exempt under the FLSA’s requirements for the payment of

 minimum and overtime wages 29 CFR § 552.109(a) and the FMWA.

         16.     HOLTHAM provided medical services to both MICAJAH PICKETT and

 ANGELA PICKETT in the home.

         17.     HOLTHAM is a trained Certified Nursing Assistant (“CAN”).

 HOLTHAM’s FLSA Claim:

         18.     HOLTHAM worked five months at 12 hours per day for a total of 84

 hours per week at $18 per hour, making her unpaid overtime $23,760.00 (20 weeks

 x (44 hours OT x $27/hour)).

         19.     HOLTHAM worked eighteen months at 15 hours per day for a total of

 105 hours per week at $19.69 per hour, making her unpaid overtime $138,247.20

 (72 weeks x (65 hours OT x $29.54/hour)).

                                                       3
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 1:20-cv-24695-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 4 of 8




           20.     HOLTHAM worked six months at 14 hours per day for a total of 98 hours

 per week at $19.69 per hour, making her unpaid overtime $27,408.48 (24 weeks x

 (58 hours OT x $29.54/hour)).

 HOLTHAM’s FMWA Claim:

           21.     HOLTHAM worked five months at 12 hours per day for a total of 84

     hours per week at $18 per hour, making her unpaid overtime $5,846.40 (20 weeks

     x (84 hours x $3.48/hour 1)).

           22.    HOLTHAM worked eighteen months at 15 hours per day for a total of

     105 hours per week at $19.69 per hour, making her unpaid overtime $21,319.20

     (72 weeks x (105 hours x $2.82/hour)).

           23.     HOLTHAM worked six months at 14 hours per day for a total of 98 hours

     per week at $19.69 per hour, making her unpaid overtime $7,455.84 (24 weeks x

     (98 hours x $3.17/hour)).

 Willful Violations:

           24.     Defendants knowingly and willfully failed to pay HOLTHAM overtime

 and minimum wages in violation of the FLSA.

           25.     Defendants knowingly and willfully enacted a policy of not paying

     Plaintiff the state mandated minimum wage in violation of the FMWA.

                                               ATTORNEY’S FEES

           26.     Plaintiff has retained the undersigned law firm to represent them in

 this action and has agreed to pay the firm a reasonable fee for its services.


 1
     Based upon the minimum wage rate of $8.15/hour.

                                                         4
     CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 1:20-cv-24695-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 5 of 8




                                       CONDITIONS PRECEDENT

         27.     HOLTHAM has fulfilled all conditions precedent to the institution of this

 case and/or such conditions have been waived. See Exhibit “A”.

                                    COUNT I: VIOLATION OF FLSA

         28.     HOLTHAM re-alleges Paragraphs 1 through 27, as if fully stated herein.

         29.     Since HOLTHAM’s date of hire with Defendants, in addition to

 HOLTHAM’s normal regular work week, Plaintiff worked additional hours in excess

 of forty (40) per week for which she was not compensated at the statutory rate of

 time and one-half.

         30.     HOLTHAM was required to be on-call to provide medical care for

 MICAJAH PICKETT.

         31.     HOLTHAM is entitled to be paid at the rate of time and one-half for

 her hours worked in excess of the maximum hours provided for in the FLSA.

         32.     Defendants failed to pay HOLTHAM overtime compensation in the

 lawful amount for hours worked by her in excess of the maximum hours provided

 for in the FLSA.

         33.     Records, if any, concerning the number of hours worked by

 HOLTHAM and the actual compensation paid to HOLTHAM are in the possession

 and custody of Defendants.                  HOLTHAM, intends to obtain these records by

 appropriate discovery proceedings to be taken promptly in this case and, if

 necessary, she will then seek leave of Court to amend her Complaint to set forth

 the precise amount due to her.

                                                       5
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 1:20-cv-24695-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 6 of 8




         34.     Defendants knew of and/or showed a willful disregard for the

 provisions of the FLSA as evidenced by its failure to compensate HOLTHAM, at the

 statutory rate of time and one-half for the hours worked in excess of forty (40)

 hours per week when they, jointly or severally, knew or should have known such

 was due.

         35.     Defendants failed to properly disclose or apprise HOLTHAM, of her

 rights under the FLSA.

         36.     Additionally, Defendants failed to pay HOLTHAM’s payroll taxes,

 despite assurances they would so do.

         37.     As a direct and proximate result of Defendants’ willful disregard of

 the FLSA, HOLTHAM, is entitled to liquidated damages pursuant to the FLSA.

         38.     Due to the intentional, willful and unlawful acts of Defendants,

 HOLTHAM has suffered damages in the amount not presently ascertainable of

 unpaid overtime wages, plus an equal amount as liquidated damages.

         39.     Plaintiff is entitled to an award of her reasonable attorney’s fees and

 costs pursuant to 29 U.S.C. § 216(b).

           WHEREFORE, as to Count I, PAULA HOLTHAM, respectfully requests that

   judgment be entered in her favor, jointly and severally, against Defendants, that

   she be awarded damages, liquidated damages, attorneys’ fees, cost, interest

   and any such further relief this Court deems just and equitable.




                                                       6
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 1:20-cv-24695-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 7 of 8




                                  COUNT II: VIOLATION OF FMWA

         40.     HOLTHAM re-alleges Paragraphs 1 through 27, as if fully stated herein.

         41.     Since HOLTHAM’s date of hire with Defendants, in addition to

 HOLTHAM was not properly paid the prevailing Florida Minimum Wage.

         42.     Records, if any, concerning the number of hours worked by

 HOLTHAM and the actual compensation paid to HOLTHAM are in the possession

 and custody of Defendants. HOLTHAM, intends to obtain these records by

 appropriate discovery proceedings to be taken promptly in this case and, if

 necessary, she will then seek leave of Court to amend her Complaint to set forth

 the precise amount due to her.

         43.     Defendants knew of and/or showed a willful disregard for the

 provisions of the FMWA as evidenced by its failure to compensate HOLTHAM at

 the Florida Minimum Wage.

         44.     As a direct and proximate result of Defendants’ willful disregard of

 the FLSA, HOLTHAM, is entitled to liquidated damages pursuant to the FMWA.

         45.     Due to the intentional, willful and unlawful acts of Defendants,

 HOLTHAM has suffered damages in the amount not presently ascertainable of

 unpaid overtime wages, plus liquidated damages.

         46.     HOLTHAM is entitled to an award of reasonable attorney’s fees and

 costs pursuant to Fla. Stat § 448.110.

         WHEREFORE, as to Count II, PAULA HOLTHAM, respectfully requests that

 judgment be entered in her favor, jointly and severally, against Defendants, that

                                                       7
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 1:20-cv-24695-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 8 of 8




 she be awarded damages, liquidated damages, attorneys’ fees, cost, interest

 and any such further relief this Court deems just and equitable.

                                              JURY DEMAND

         Plaintiff demands trial by jury on all issues so triable.

 DATED: November 13, 2020.

                                                            Respectfully submitted,



                                                    By:      /s/ Gina M. Cadogan
                                                            GINA MARIE CADOGAN
                                                            Fla. Bar. 177350
                                                            CADOGAN LAW
                                                            300 S. Pine Island Road, Suite 107
                                                            Plantation, Florida 33324
                                                            Tel: 954.606.5891
                                                            Facsimile: 877.464.7316
                                                            Email: gina@cadoganlaw.com
                                                            Email: kathy@cadoganlaw.com




                                                       8
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
